EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Feng on September 14, 2021.

The application has been amended as follows: Claim 1 is amended to incorporate subject matter from claim 8. Claim 8 is canceled. Claim 9 is amended to depend from claim 1. Claims 10-25 are canceled. 
1. (currently amended) A curb assembly for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a frame configured to couple to a curb of a structure; a pedestal system configured to couple to a housing of the HVAC system and to the frame, such that the pedestal system extends from the housing to the frame, wherein the pedestal system is configured to enclose a space formed between the frame and the housing; and an adjustable duct connector configured to be disposed within the space, wherein the adjustable duct connector is configured to extend obliquely between the curb and the housing to fluidly couple an air flow passage of the housing with ductwork of the structure, wherein the housing is configured to transition between an extended configuration in which the pedestal system is extended away from a mounting frame of the housing and a compact configuration in which the pedestal system is not extended away from the mounting frame of the housing, wherein the pedestal system is configured to couple to the frame in the extended configuration of the housing, and wherein the pedestal system is coupled to the mounting frame in the extended configuration and in the compact configuration.


9. (currently amended) The curb assembly of claim [[8]]1, wherein the pedestal system is configured to extend along a base surface of the housing in the compact configuration of the housing, and the pedestal system is configured to extend away from the base surface of the housing in the extended configuration of the housing.
10-25. (canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended independent claim 1 is allowable over the prior art of record. For example, although Wilson, in view of at least Arai, may teach an adjustable duct connector is configured to extend obliquely between a curb and a housing, Wilson does not teach the specific configurations of an extended and compact configurations as recited in amended claim 1. Indeed, Wilson at most teaches an extended or compact configurations wherein the pedestal system is detached from the mounting frame in one of the extended or compact configurations. As independent claim 1 is allowable over the art of record, therefore claims 2-7, 9, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522.  The examiner can normally be reached on M-F 11 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steve S TANENBAUM/               Examiner, Art Unit 3763